On the Mejjits.
The appeal involves the investigation of the alleged illegality of a tine or penalty imposed by a municipal corporation, and it falls under our jurisdiction irrespective of the amount involved.in the contestation. Cons. art. 81.
The charge, under which the defendant was punished, was for “ setting at defiance and refusing to comply with a resolution of the city council prohibiting him from renting a certain house to women of lewd and abandoned conduct.”
The record shows that, in furtherance of a petition of several citizens, the city council adopted a resolution on the 5th of September, 1882, declaring that a certain house on North street, occupied by lewd women, was a nuisance, and directing that said women be notified to remove from said premises and to abandon their purpose of keeping thereon a disorderly house.
The petition of citizens and the resolution were both silent as to Crémonini, the defendant herein, and the owner of the house in question.
Hence, there was no resolution of the council prohibiting him from renting his house for the purpose denounced in the petition of citizens. *249It follows, therefore, that the notice communicated to him by the chief of police, under the mayor’s directions, had no foundation in law, and could bear no legal effect.
The city ordinance, on the subject of disorderly houses, authorizes the prosecution and punishment of offenders, by fine or imprisonment, and by closing their establishments.
The ordinance further authorizes the prosecution and punishment, by fine or imprisonment, of the owners of such houses, after the conviction of the inmates thereof, as keepers of disorderly houses, and after notification of such conviction to said owners or their agents.
We understand that the proceedings, thus authorized, must be instituted before the mayor’s court or other competent tribunal, and contradictorily with the accused.
In this case, the persons who are denounced by the citizens in their petition, as keepers of a disorderly house, had not been prosecuted and had not been judicially condemned when the defendant, Crémonini, was arrested and traduced before the mayor’s court. Hence, it'follows that there was no foundatian, such as is imperatively required by the city ordinance, for his prosecution. We, therefore, hold that the penalty imposed against him was absolutely unauthorized and is glaringly illegal.
The city council has the undoubted power to prescribe modes of punishment for the violation of its ordinances and we understand that such power was exercised in adopting the ordinance as to disorderly houses, to which we have hereinabove referred.
But the council can legally pass no ordinance which proposes to single out one individual and to specially prohibit him from doing- any act, under penalty of fine or imprisonment. No one can be condemned withorrt a hearing.
The oppression of this defendant, by the proceedings now under consideration, is even more palpable than the outrageous prosecution, so severely denounced by our predecessors, in the case of Municipality of New Orleans vs. Blineau, 3 A. 688.
We abstain from any expression of opinion touching the constitutionality or legality of the ordinance on disorderly houses, in so far as it purports to affect the owners of property which may be occupied by tenants keeping thereon disorderly houses.
Admitting its full legality and binding effect for the purposes of this case, we find that the mode of proceeding, which it prescribes, has not been followed in the premises by the mayor; that the prosecution *250against this defendant bad not been jneceded by a judicial condemnation of bis tenants and that, necessarily, be bad not been previously notified of such action; all of which was indispensable to a legal prosecution against him.
The judgment or sentence appealed from is, therefore, annulled, avoided and reversed, and the prosecution against the defendant is, therefore, dismissed at appellee’s costs of the trial below and of the present appeal.